[Cite as State v. Hannah, 2015-Ohio-4438.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :      JUDGES:
                                             :      Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                   :      Hon. William B. Hoffman, J.
                                             :      Hon. Sheila G. Farmer, J.
-vs-                                         :
                                             :
RUSSELL L. HANNAH                            :      Case No. 15-CA-1
                                             :
        Defendant-Appellant                  :      OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Case No. 2008-CR-0128




JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   October 19, 2015




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

MATTHEW C. DEROSA                                   JAMES L. BLUNT, II
38 South Park Street                                3954 Industrial Parkway Drive
Mansfield, OH 44902                                 Shelby, OH 44875
Richland County, Case No. 15-CA-1                                                      2

Hoffman, J.

      {¶1}      On April 1, 2008, Appellant, Russell Hannah, pled guilty to two counts of

domestic violence, in violation of R.C. 2919.25, felonies of the fourth degree.        A

sentencing hearing was scheduled for May 30, 2008. Appellant failed to appear and a

bench warrant was issued.

      {¶2}      Appellant was arrested on the outstanding warrant and appeared before

the trial court on December 29, 2014. By sentencing entry filed same date, the trial

court sentenced Appellant to eighteen months in prison on each count, to be served

concurrently.

      {¶3}      Appellant assigns as error:

                                                I

      {¶4}      "WHETHER THE TRIAL COURT ERRED BY IMPOSING A SENTENCE

OF 18 MONTHS."

                                               II

      {¶5}      "WHETHER      THE    TRIAL      COURT   CONSIDERED      ALL    OF   THE

SENTENCING FACTORS AND THE PURPOSE OF FELONY SENTENCING WHEN

IMPOSING 18 MONTHS OF INCARCERTION."

                                              I, II

      {¶6}      Appellant claims the trial court erred in sentencing him to the maximum

term of eighteen months in prison as the default sentence was community control.

Appellant also claims the trial court failed to consider the purposes and factors under

R.C. 2929.11 and 2929.12.
Richland County, Case No. 15-CA-1                                                             3

       {¶7}   In State v. Kalish, 120 Ohio St. 3d 23, 2008-Ohio-4912, ¶ 4, the Supreme

Court of Ohio set forth the following two-step approach in reviewing a sentence: "First,

they must examine the sentencing court's compliance with all applicable rules and

statutes in imposing the sentence to determine whether the sentence is clearly and

convincingly contrary to law. If this first prong is satisfied, the trial court's decision shall

be reviewed under an abuse-of-discretion standard."           In order to find an abuse of

discretion, we must determine the trial court's decision was unreasonable, arbitrary or

unconscionable and not merely an error of law or judgment. Blakemore v. Blakemore, 5
Ohio St. 3d 217 (1983). Our standard of review was reaffirmed by this Court in State v.

Bailey, 5th Dist. Ashland No. 14-COA-008, 2014-Ohio-5129.

       {¶8}   Under R.C. 2929.13(B)(1)(a), if an offender is convicted of or pleads guilty

to a felony of the fourth or fifth degree that is not an offense of violence or that is a

qualifying assault offense, the court shall sentence the offender to a communitycontrol

sanction. In this case, Appellant was sentenced on two counts of domestic violence,

which are considered offenses of violence.          R.C. 2901.01(A)(9)(a).     Therefore, the

default sentence was not community control.

       {¶9}   Appellant pled guilty to two counts of domestic violence, in violation of

R.C. §2919.25, fourth degree felonies. Pursuant to R.C. 2929.14(A)(4), a felony of the

fourth degree is punishable by: "six, seven, eight, nine, ten, eleven, twelve, thirteen,

fourteen, fifteen, sixteen, seventeen, or eighteen months." By sentencing entry filed

December 29, 2014, the trial court sentenced Appellant to maximum terms of eighteen

months on each count, to be served concurrently. Clearly, the sentence is within the

statutory sentencing range.
Richland County, Case No. 15-CA-1                                                          4


          {¶10} A trial court is no longer required to state its reasons for imposing

maximum sentences. State v. Foster, 109 Ohio St. 3d 1, 2006-Ohio-856. However, in

determining a sentence, R.C. 2929.11 and 2929.12 require a trial court to consider the

purposes and principles of felony sentencing, as well as the factors of seriousness and

recidivism. See,State v. Mathis, 109 Ohio St .3d 54, 2006-Ohio-855. R.C. 2929.11

states:



                 A court that sentences an offender for a felony shall be guided by

          the overriding purposes of felony sentencing. The overriding purposes of

          felony sentencing are to protect the public from future crime by the

          offender and others and to punish the offender using the minimum

          sanctions that the court determines accomplish those purposes without

          imposing an unnecessary burden on state or local government resources.

          To achieve those purposes, the sentencing court shall consider the need

          for incapacitating the offender, deterring the offender and others from

          future crime, rehabilitating the offender, and making restitution to the

          victim of the offense, the public, or both.



          {¶11} R.C. 2929.12 sets forth factors the trial court shall consider in determining

the seriousness of the conduct and the likelihood of recidivism.

          {¶12} In State v. McKinney, 5th Dist. Richland No. 14-CA-53, 2015-Ohio-372, ¶

16, this Court noted:
Richland County, Case No. 15-CA-1                                                        5

             However, the failure to indicate at the sentencing hearing that the

      court has considered the factors in R.C. 2929.11 and 2929.12 does not

      automatically require reversal. State v. Reed, 10th Dist. Franklin No.

      09AP-1163, 2010-Ohio-5819, 2010 WL 4884904, ¶ 8 (Emphasis added).

      Any findings of the trial court in regard to R.C. 2929.11 and 2929.12 need

      not be in the sentencing transcript if the findings are contained in the

      journal entry. See State v. Boyd, 5th Dist. Richland No. 13 CA 62, 2014-

      Ohio-2019, ¶ 12, citing State v. O'Donnell, 9th Dist. Summit No. 23525,

      2007–Ohio–1943, ¶ 7 (Additional citations omitted).



      {¶13} In this case, the sentencing hearing is silent as to whether the trial court

considered the factors in R.C. 2929.11 and 2929.12. In State v. Adams, (2007) 37 Ohio

St.3d, 295, the Ohio Supreme Court held at syllabus 3: "A silent record raises the

presumption that a trial court considered the factors contained in R.C. 2929.12." We

note in its sentencing entry filed December 29, 2014, the trial court acknowledged it

considered "the principles and purposes of sentencing in R.C. 2929.11, and the

seriousness and recidivism factors in R.C. 2929.12." The sentencing entry did not

elaborate any further.

      {¶14} During the sentencing hearing held on December 29, 2014, the trial court

noted Appellant had assaulted a woman and her twelve year old son, and had been

arrested on the outstanding warrant after having fled the jurisdiction over six years prior

to his scheduled sentencing in May, 2008. T. at 2, 5, 6-7. The prosecutor informed the

trial court that back in 2008, the file indicated "some discussions then about an intensive
Richland County, Case No. 15-CA-1                                                      6


supervision program," although there was also a notation Appellant had four

outstanding warrants for his arrest when he was arrested on the current charges for

failure "to comply with his probation in Franklin County and had two warrants for TPO

violations on other victims in Franklin County."    T. at 6. Thetrial court then asked

Appellant why he waited to be arrested instead of notifying the police he was back in the

area. T. at 8. Appellant responded: "I was going to after the holidays, Your Honor. I

just wanted to spend the holidays with my wife and child." Id. Immediately thereafter,

the trial court stated: "Eighteen months each count, concurrent. Take him into custody,

please." Id.

      {¶15} As this Court explained in State v. Robinson, 5th Dist. Muskingum No.

CT2012–0005, 2013-Ohio-2893, ¶ 19-20:



               Where the record lacks sufficient data to justify the sentence, the

      court may well abuse its discretion by imposing that sentence without a

      suitable explanation. Where the record adequately justifies the sentence

      imposed, the court need not recite its reasons. In other words, an

      appellate court may review the record to determine whether the trial court

      failed to consider the appropriate sentencing factors. State v. Firouzmandi,

      5th Dist. No. 2006-CA41, 2006-Ohio-5823 at ¶ 52.       Accordingly,

      appellate courts can find an "abuse of discretion" where the record

      establishes that a trial judge refused or failed to consider statutory

      sentencing factors. Cincinnati v. Clardy, 57 Ohio App. 2d 153, 385 N.E.2d
1342 (1st Dist.1978). An "abuse of discretion" has also been found where
Richland County, Case No. 15-CA-1                                                         7


       a sentence is greatly excessive under traditional concepts of justice or is

       manifestly disproportionate to the crime or the defendant. Woosley v.

       United States, 478 F.2d 139, 147 (8th Cir.1973). The imposition by a trial

       judge of a sentence on a mechanical, predetermined or policy basis is

       subject to review. Woosley, supra at 143–145. Where the severity of the

       sentence shocks the judicial conscience or greatly exceeds penalties

       usually exacted for similar offenses or defendants, and the record fails to

       justify and the trial court fails to explain the imposition of the sentence, the

       appellate court's can reverse the sentence. Woosley, supra at 147. This

       by no means is an exhaustive or exclusive list of the circumstances under

       which an appellate court may find that the trial court abused its discretion

       in the imposition of sentence in a particular case. State v. Firouzmandi,

       supra.



       {¶16} Upon review, given the state of the record and the sentencing entry, we

find the trial court did not abuse its discretion in sentencing Appellant.
Richland County, Case No. 15-CA-1                                              8


      {¶17} The judgment of the Court of Common Pleas of Richland County, Ohio is

affirmed.

By: Hoffman, J.

Gwin, P.J. and

Farmer, J. dissents
Richland County, Case No. 15-CA-1                                                        9

Farmer, J., dissents

      {¶18} I respectfully dissent from the majority's finding of no abuse of discretion in

the trial court's failure to adequately address the factors of R.C. 2929.11 and 2929.12 at

the sentencing hearing and in its judgment entry. I believe the language adopted by this

court in State v. Robinson, 5th Dist. Muskingum No. CT2012-0005, 2013-Ohio-2893, to

be controlling and should have been followed by the majority.